                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                       TYLER DIVISION


JUAN DANIEL INGRAM, #14983-078                  §

VS.                                             §           CIVIL ACTION NO. 6:18cv222
                                                            CRIMINAL NO. 6:15cr028
UNITED STATES OF AMERICA                        §

                                    ORDER OF DISMISSAL

       The above-styled and numbered civil action was heretofore referred to United States

Magistrate Judge John D. Love. The Report and Recommendation of the Magistrate Judge, which

contains proposed findings of fact and recommendations for the disposition of such action, has

been presented for consideration.

       The Report and Recommendation recommended the dismissal of Movant’s motion to

vacate, set aside or correct sentence for failure to obey an order and want of prosecution because

Movant failed to follow the order to submit his motion on the standardized § 2255 form that has

been adopted by the Court. (Dkt. #4). On July 23, 2018, Movant filed an Answer/Objections to the

Magistrate’s Recommendation (Dkt. #6) complaining of discrepancies in the mailroom at FCI-

Seagoville and requesting an opportunity to comply with the Court’s previous order. In the interest

of justice, the Magistrate Judge held his Report and Recommendation (Dkt. #4) in abeyance and

again order the Movant to file his motion on a standardized § 2255 form. (Dkt. #7).

       On September 10, 2018, the Court received Movant’s letter complaining of problems with

the mailroom at FCI-Seagoville. (Dkt. #9). The Magistrate Judge construed Movant’s letter as a

motion for extension of time to comply with the Court’s previous order. Movant was ordered to
                                                1
file his amended motion on the standardized § 2255 form within 15 days of receipt of the order.

(Dkt. #10). The order also stated that no further motions for extension would be entertained.

       Movant has not timely responded to the Court’s order (Dkt. #10) and has not filed an

amended motion on a standardized § 2255 form. Movant’s objections (Dkt. #6) are without merit.
    .
The Court is of the opinion that the findings and conclusions of the Magistrate Judge are correct,

and adopts the same as the findings and conclusions of the Court. It is therefore

       ORDERED that the motion to vacate, set aside or correct a sentence pursuant to 28 U.S.C.

§ 2255 is DENIED and the case is DISMISSED without prejudice for want of prosecution and

failure to obey an order. Fed. R. Civ. P. 41(b). A certificate of appealability is DENIED as to this

case. All motions not previously ruled on are DENIED.
        SIGNED this 19th day of December, 2011.
       So ORDERED and SIGNED this 2nd day of October, 2018.




                                                          ____________________________________
                                                          RODNEY GILSTRAP
                                                          UNITED STATES DISTRICT JUDGE




                                                 2
